STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    November 20, 2018
               Plaintiff-Appellee,

v                                                                   No. 338083
                                                                    Oakland Circuit Court
JORDAN DONALD MCCLANAHAN,                                           LC No. 2016-259915-FC

               Defendant-Appellant.


Before: SHAPIRO, P.J., and CAVANAGH and K. F. KELLY, JJ.

PER CURIAM.

      Defendant appeals as of right his jury trial convictions for first-degree murder, MCL
750.316(1)(a), and mutilation of a dead body, MCL 750.160. We affirm.

        This case arises from the strangulation murder Jessica White, who was defendant’s
friend. After defendant murdered her in his bedroom, he had sexual intercourse with her dead
body, cut off all of her fingertips, wrapped her in a tarp, and moved her body to an attic
crawlspace accessible through his bedroom.

         On appeal, defendant argues that there was insufficient evidence to support his conviction
for first-degree murder because the prosecution failed to prove beyond a reasonable doubt that
the killing was deliberate and premeditated. We disagree.

        A challenge to the sufficiency of the evidence is reviewed de novo. People v Mayhew,
236 Mich. App. 112, 124; 600 NW2d 370 (1999). The evidence is considered in a light most
favorable to the prosecution to determine whether a rational trier of fact could find that the
essential elements of the crime were proven beyond a reasonable doubt. People v Lee, 243 Mich
App 163, 167; 622 NW2d 71 (2000). It is the role of the fact-finder, rather than this Court, to
determine the weight of the evidence and the credibility of witnesses. Id. “Circumstantial
evidence and the reasonable inferences that arise from that evidence can constitute satisfactory
proof of the elements of the crime.” People v Henderson, 306 Mich. App. 1, 9; 854 NW2d 234
(2014). Any evidentiary conflicts are resolved in favor of the prosecution. Id.

        To be found guilty of first-degree premeditated murder, the prosecution must prove
beyond a reasonable doubt that a murder was “perpetrated by means of poison, lying in wait, or
any other willful, deliberate, and premeditated killing.” MCL 750.316(1)(a). The elements of
first-degree murder include “(1) the intentional killing of a human (2) with premeditation and

                                                -1-
deliberation.” People v Bennett, 290 Mich. App. 465, 472; 802 NW2d 627 (2010).
“Premeditation and deliberation are legislative offspring and are to be construed in the light of
the statutory scheme.” People v Oros, 502 Mich. 229, 240; __ NW2d __ (2018), quoting People
v Morrin, 31 Mich. App. 301, 325; 187 NW2d 434 (1971).

         Although the Legislature did not explicitly define premeditation and deliberation, the two
elements have distinct and separate meanings: “[t]o premeditate is to think about beforehand; to
deliberate is to measure and evaluate the major facets of a choice or problem.” Oros, 502 Mich
at 240, quoting People v Woods, 416 Mich. 581, 599 n 2; 331 NW2d 707 (1982). “[A] rigid and
mechanical application” of these two separate elements is often difficult because “the same facts
may tend to establish each element, and they are subjective factors usually incapable of direct
proof absent an admission or confession by the defendant.” Oros, 502 Mich at 241.
Accordingly, Michigan jurisprudence focuses on the kind of evidence that permits an inference
of premeditation and deliberation, which “may be established from all of the facts of the case.”
Id. (citations and quotations omitted). When analyzing a sufficiency of the evidence issue, the
appropriate question is “whether the evidence introduced at the trial fairly supports an inference
of premeditation and deliberation.” Id. at 242, quoting Morrin, 31 Mich App at 331.

         “Premeditation and deliberation may be established by an interval of time between the
initial homicidal thought and ultimate action, which would allow a reasonable person time to
subject the nature of his or her action to a ‘second look.’ ” Oros, 502 Mich at 242. A second
look does not require an exact amount of time; it can be as brief as seconds. Id. at 242-243
(citations omitted). Evidence that the defendant manually strangulated the victim can be
sufficient to prove premeditation, as well as evidence of the defendant’s attempts to conceal the
crime. See People v Gonzalez, 468 Mich. 636, 641-642; 664 NW2d 159 (2003) (holding that
there was sufficient evidence of premeditation and deliberation to support the defendant’s first-
degree murder conviction because the defendant manually strangulated the victim and then
attempted to conceal the crime by burning the victim’s body).

       Defendant admitted that he wrapped a belt around White’s neck for approximately two to
three minutes—with her face facing his—until she died, which is more than enough time to have
a second look. See id. This is especially true in light of Dr. Ljuvisa Dragovic’s testimony that it
can take as little as six seconds for an individual to force another individual to lose consciousness
by holding something around their neck and up to one minute if the individual is struggling.
Because White’s face was turned toward his, defendant would have seen physiological changes
on White’s face. There was also time for defendant to think twice about killing White in the
time that it took for him to retrieve the belt from the floor and walk over to White.

         A defendant’s state of mind may also be inferred from the defendant’s “ ‘conduct judged
in light of the circumstances.’ ” Oros, 502 Mich at 243, quoting People v Hoffmeister, 394 Mich.
155, 159; 229 NW2d 305 (1975). In other words, whether there is sufficient evidence to support
premeditation and deliberation may depend on “whether reasonable inferences may be made to
support the fact-finder’s verdict.” Oros, 502 Mich at 243-244. Defendant and White were
friends, but did not have a romantic relationship. White was in a vulnerable condition—drunk
and half asleep—when defendant killed her. After defendant killed White, he removed all of her
clothes and had sexual intercourse with her body. Defendant’s violent actions were unprompted
and unexplained. There was no argument between him and White that ultimately led to a violent

                                                -2-
ending. Defendant and White were not playing a game that went suddenly wrong. In
defendant’s own words, he and White were listening to old music when he stood up and
strangled White to death. When looking at all of the evidence that the prosecution presented,
there is sufficient evidence for a jury to reasonably infer that defendant premeditated and
deliberated White’s murder.

        Defendant’s attempt to conceal White’s murder is also sufficient evidence of
premeditation and deliberation. See Gonzalez, 468 Mich at 641-642. Defendant admitted that he
attempted to conceal the crime by cutting off White’s fingertips, wrapping her body in a blue
tarp, and hiding her body in the attic crawlspace. Defendant threw away all of White’s
belongings, including the plastic bag with her fingertips. Moreover, defendant lied repeatedly to
the police, his father, and White’s parents about what actually happened between April 22, 2016,
and April 23, 2016. Viewing this evidence in the light most favorable to the prosecution, it is
clear that there was sufficient evidence to support defendant’s first-degree murder conviction.

        Defendant next argues that he is entitled to a new trial because the trial court abused its
discretion by allowing Amber Griffin to testify that defendant made a joke in 2010 about how he
could hide a dead body in his attic crawlspace and the danger of unfair prejudice substantially
outweighed its probative value. We disagree to the extent that defendant is entitled to a new
trial.

       This Court reviews a trial court’s decision whether to admit or exclude evidence for an
abuse of discretion. People v Denson, 500 Mich. 385, 396; 902 NW2d 306 (2017). “However,
whether a rule or statute precludes admission of evidence is a preliminary question of law that
this Court reviews de novo.” Id. A trial court abuses its discretion when it admits evidence that,
as a matter of law, is inadmissible. Id.

        Generally, all relevant evidence is admissible at trial. MRE 402. Evidence is relevant if
it has “any tendency to make the existence of any fact that is of consequence to the determination
of the action more probable or less probable than it would be without the evidence.” MRE 401.
There are two components to relevance: materiality and probative value. People v Crawford,
458 Mich. 376, 388; 582 NW2d 785 (1998). Materiality requires that the proffered evidence is
related to “any fact that is of consequence to the action.” Id. (quotation marks and citation
omitted). If the evidence is proffered to help prove a matter in issue, the evidence is material.
Id. at 389 (quotation marks and citation omitted). Evidence is probative if it tends “to make the
existence of any fact that is of consequence to the determination of the action more probable or
less probable than it would be without the evidence.” MRE 401; Crawford, 458 Mich at 389-
390. The threshold for probative force is minimal; “any” tendency suffices. MRE 401;
Crawford, 458 Mich at 390. It is often difficult to determine whether evidence is relevant
“because it necessarily involves drawing subtle distinctions.” People v Sabin (After Remand),
463 Mich. 43, 60; 614 NW2d 888 (2000). Accordingly, the trial court must make an
individualized evaluation as to whether the evidence is relevant. Id. at 61. This Court examines
relevance in the context of “the prosecution’s theories of logical relevance . . . .” Id.

       At issue is Griffin’s testimony that, in 2010, defendant made a joke that he could hide a
dead body in his attic crawlspace, which is where defendant hid White’s body in 2016. The
prosecution argues that the evidence was relevant to show “that before the murder, defendant had

                                                -3-
contemplated hiding a body in the crawlspace,” which supported the prosecution’s theory that
defendant “thought about where to hide White’s body as part of a plan to kill her before she
came to the house on the night of the murder.” Thus, Griffin’s testimony concerned
premeditation and deliberation, which is an element of first-degree murder, MCL 750.316(1)(a).
Because defendant never admitted that he premeditated and deliberated White’s death, that fact
was in contention at trial, and therefore, was material for the purposes of MRE 401. Although
the probative force of Griffin’s testimony was minimal, it had some tendency to make the
existence of defendant’s plan to kill White and hide her body in the attic crawlspace more
probable than it would be without the evidence. This is especially true given that defendant’s
statement concerned hiding a body in the exact location where he hid White’s body. Griffin’s
testimony also provided context. Defendant admitted that there was no argument between him
and White, and that he could not fully explain why he manually strangulated White with a belt.
Accordingly, Griffin’s testimony was relevant under MRE 401.

        However, even relevant evidence “may be excluded if its probative value is substantially
outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury, or
by considerations of undue delay, waste of time, or needless presentation of cumulative
evidence.” MRE 403. To determine whether the danger of unfair prejudice substantially
outweighs its probative value, the trial court considers several factors, including “the necessary
time to present the evidence, whether the evidence is needlessly cumulative, how directly
probative the evidence is, how necessary the fact to be proven by the evidence is, whether the
evidence would mislead the jury, and whether there is an alternative and less potentially harmful
way to prove the fact.” People v Sharpe, 502 Mich. 313, 331-332; __ NW2d __ (2018). Notably,
all evidence presented by the prosecution will be presumably prejudicial as it is proffered to
prove that defendant committed the crime with which he was charged. See People v Pickens,
446 Mich. 298, 336-337; 521 NW2d 797 (1994). Evidence is inadmissible under MRE 403 only
if “the disputed evidence was unfairly prejudicial.” Id. at 336. Evidence is unfairly prejudicial if
there is a danger that “marginally probative evidence” may be given undue weight by the jury.
People v Dixon-Bey, 321 Mich. App. 490, 513; 909 NW2d 458 (2017).

        The danger of unfair prejudice by Griffin’s testimony substantially outweighed its
probative value. Griffin’s testimony was marginally probative, and thus, there was a danger that
marginally probative evidence would be given undue weight by the jury. Evidence that, in 2010,
defendant made a joke to his ex-girlfriend about hiding a body in his attic crawlspace was not
highly probative. Cf. Sharpe, 502 Mich at 333-334 (finding that evidence of a 14-year-old girl’s
pregnancy was highly probative of the allegation that she was sexually assaulted and was not
substantially outweighed by the danger of unfair prejudice because it explained why there was a
lack of DNA evidence). The connection between defendant’s 2010 joke—a joke made once and
around the time that defendant moved into his house—and premeditation and deliberation in
2016 is too tenuous to be sufficiently probative. Given the gruesomeness surrounding White’s
death and defendant’s actions after he killed White, there was a danger that the jury would hear
Griffin’s testimony and immediately conclude that defendant had been planning to kill White
since 2010.

        In People v Mills, 450 Mich. 61, 71; 537 NW2d 909 (1995), our Supreme Court found
that the photographs of a burn victim’s body were highly probative because they illustrated the
nature and extent of the victim’s injuries and were essential to prove that the defendant’s actions

                                                -4-
were intentional and not accidental. Our Supreme Court held that the high probative value of the
photographs was not substantially outweighed by the danger of unfair prejudice because the
photographs were “accurate factual representations” of the victim’s injuries and were necessary
to determine the defendant’s guilt. Id. at 77-79. Unlike Mills, defendant’s joke was not
necessary to determine defendant’s guilt. As discussed, the prosecution presented sufficient
evidence to prove beyond a reasonable doubt defendant’s premeditation and deliberation.
Therefore, the trial court abused its discretion by admitting Griffin’s testimony.

        Although the trial court abused its discretion in admitting Griffin’s testimony, the trial
court’s error was harmless, and therefore, reversal is not warranted. An evidentiary “[e]rror
requires reversal only if it is prejudicial.” Crawford, 458 Mich at 399. To determine whether an
error was prejudicial, this Court must consider “ ‘the nature of the error and assess its effect in
light of the weight and strength of the untainted evidence.’ ” Id. at 399-400, quoting People v
Mateo, 453 Mich. 203, 215; 551 NW2d 891 (1996). As discussed, even in the absence of
Griffin’s testimony, there was overwhelming evidence of defendant’s premeditation and
deliberation. Thus, it is highly unlikely that Griffin’s testimony affected the verdict, and reversal
is not warranted.

       Affirmed.



                                                              /s/ Douglas B. Shapiro
                                                              /s/ Mark J. Cavanagh
                                                              /s/ Kirsten Frank Kelly




                                                -5-